In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-3165
ANTWON FLINT,
                                                Petitioner-Appellant,
                                 v.

KEVIN CARR, Secretary of the Wisconsin
Department of Corrections,
                                               Respondent-Appellee.
                     ____________________

         Appeal from the United States District Court for the
                   Eastern District of Wisconsin.
         No. 1:19-cv-00411 — William C. Griesbach, Judge.
                     ____________________

     ARGUED APRIL 22, 2021 — DECIDED AUGUST 19, 2021
                 ____________________

   Before WOOD, BRENNAN, and ST. EVE, Circuit Judges.
    BRENNAN, Circuit Judge. The Double Jeopardy Clause of
the Fifth Amendment provides that “No person shall … be
subject for the same oﬀence to be twice put in jeopardy of life
or limb.” This constitutional protection prohibits retrial after
an acquittal, but a mistrial declared over a defendant’s objec-
tion does not always prevent another prosecution. A
2                                                  No. 20-3165

“manifest necessity” for the mistrial allows a retrial for the
same crime.
    That is what happened to Antwon Flint. In his ﬁrst trial in
Wisconsin state court, the prosecutor moved for a mistrial
based on (alleged) hearsay in Flint’s counsel’s opening state-
ment. The trial court granted that motion, and a jury found
Flint guilty at a second trial. Raising double jeopardy, Flint
sought relief in the Wisconsin appellate courts; when that
failed, he moved for federal postconviction relief. But the dis-
trict court concluded that Flint failed to overcome the high
hurdle for granting habeas imposed by the Antiterrorism and
Eﬀective Death Penalty Act, 28 U.S.C. § 2254 (AEDPA). Ac-
cording to the district court, the Wisconsin Court of Appeals
reasonably applied the Supreme Court’s decision in Arizona
v. Washington, 434 U.S. 497 (1978), which requires great defer-
ence to a trial judge’s “manifest necessity” determination. So
the district court denied Flint’s habeas petition.
   We agree. Although we have our reservations about
whether a mistrial should have been declared, deference to
the discretion of a trial judge and to state court judgments re-
quires that we aﬃrm the denial of Flint’s habeas petition un-
der § 2254.
                               I
                               A
   On July 10, 2012, four men robbed a liquor store in Pleas-
ant Prairie, Wisconsin. Hours later, three of those men also
robbed a gas station in Antioch, Illinois. Surveillance video
from the liquor store and gas station captured these robberies,
and law enforcement eventually identiﬁed three of the men as
No. 20-3165                                                  3

participating in both: Kenneth Cooper, Cortez Holliman, and
Paris Williams. The fourth man remained unidentiﬁed.
     Five days later, on July 15, 2012, Cooper, Holliman, and
Williams committed another robbery in Antioch. A high-
speed chase ensued. Holliman and Williams died from the
resulting car crash, and Cooper survived. Recovering from se-
rious injuries, Cooper spoke to law enforcement from his hos-
pital bed. When shown a still image from surveillance footage
of the liquor store robbery, he remarked: “is it Twon?” An of-
ﬁcer then asked who “Twon” was, and Cooper clariﬁed that
he was speaking about Antwon Flint. Although Cooper
equivocated about whether it was Flint depicted in the still
image, he ultimately signed a statement identifying Flint as
the fourth man from the liquor store robbery in Pleasant Prai-
rie. Flint denied involvement.
    Charged with armed robbery by use of force as a party to
the crime, Flint went to trial in Wisconsin state court on June
16, 2014. The prosecutor gave his opening statement and de-
scribed, among other things, the testimony that Cooper
would provide during trial—mainly, his identiﬁcation of Flint
as the fourth man from the liquor store robbery. Identifying
Flint “wasn’t easy” for Cooper, the prosecutor told the jury,
because Cooper “was giving up somebody he had known a
long time.” Flint’s counsel began her opening statement by
picking up on the importance of Cooper’s testimony. After de-
scribing the circumstances of Cooper’s hospital bed identiﬁ-
cation of Flint, she referenced the bond between the two men,
stating: “Now, two months after the robbery the police ﬁnd
my client and interview him. My client, thinking that he’s be-
ing cooperative, talks to them, says, yes, I know Kenneth
Cooper; he and I have been childhood friends.”
4                                                    No. 20-3165

    At this point, the prosecutor objected and moved for a
mistrial. The reference to what Flint said to the police was in-
admissible hearsay, the prosecutor argued, introduced “in an
attempt to indicate that he was cooperative and that he was
acknowledging things that would be helpful to the defense.”
So to the prosecutor, that left a mistrial as “[t]he only remedy
available to the Court.” Flint’s counsel disagreed. She con-
tended that a mistrial was inappropriate because multiple
witnesses would present evidence of the friendship between
Cooper and Flint. But according to the prosecutor, that was
beside the point; what mattered was that the jury could be-
lieve that Flint made a cooperative gesture to law enforce-
ment. Persuaded, the trial judge granted a mistrial and ruled
that the statement was “hearsay” that “obviously could not
come in.” With that, the trial judge scheduled a new trial date
for Flint and released the jury pool.
    On September 8, 2014, preparations for Flint’s second trial
began, but with a diﬀerent trial judge presiding. Before select-
ing and swearing a jury, the second trial judge raised the issue
of double jeopardy sua sponte and inquired about the mistrial
declared in the ﬁrst trial; if a “manifest necessity” had not
supported that mistrial, then the protection against double
jeopardy would bar a second trial. The prosecutor and Flint’s
counsel next recounted their arguments about the alleged
hearsay from the ﬁrst trial, although their accounts conﬂicted.
   The second trial judge had a problem: he did not have the
transcript of the ﬁrst trial. Recognizing the diﬃculty in decid-
ing this issue without it, the second trial judge called the judge
from the ﬁrst trial, whose recollection appeared to favor the
prosecutor’s account. After the jurors were selected (but be-
fore they were sworn), the second trial judge told Flint’s
No. 20-3165                                                     5

counsel that a transcript would have to be procured to pursue
a double jeopardy motion.
    That next morning of September 9, 2014, the second trial
judge—now with a transcript of the relevant trial portions in
hand—found that the statements by Flint’s counsel “were suf-
ﬁcient to cause a mistrial at the earlier point in the proceed-
ings.” Flint’s counsel, the second trial judge noted, asserted
that Flint “was trying to be cooperative, which [was] an af-
ﬁrmative statement by the defendant.” That aﬃrmative state-
ment went “uncross-examined” and was thus “hearsay,”
lacking corroboration from other witnesses. Similarly, aﬃrm-
ative statements about Flint’s “acquaintanceship with Ken-
neth Cooper,” even with additional corroboration, conﬁrmed
the appropriateness of a mistrial because it was “still [Flint]
speaking to the jury about it as opposed to others.” The sec-
ond trial judge was therefore “not apprehensive about retry-
ing this case.”
    After a second trial, a jury found Flint guilty, and he re-
ceived a sentence of seven years’ imprisonment and seven
years’ supervision. As required under WIS. STAT.
§ 809.30(2)(h), Flint first moved for postconviction relief in the
trial court, raising his double jeopardy claim, among others.
That motion failed, and a direct appeal followed.
   In an unpublished, per curiam opinion, the Wisconsin
Court of Appeals denied Flint relief. Relying on State v. Mink,
429 N.W.2d 99, 102–03 (Wis. Ct. App. 1988), that court ex-
plained that in Wisconsin, “[i]f the State moves to retry a de-
fendant after a mistrial, the defendant must move for
6                                                         No. 20-3165

dismissal on double jeopardy grounds to avoid forfeiture.”1
Because Flint “moved to dismiss the second trial on the sole
basis that the State failed to preserve or disclose exculpatory
evidence,” he forfeited his double jeopardy claim as a result.
But Wisconsin law still permits review of forfeited claims as
part of the ineﬀective assistance of counsel framework, State
v. Erickson, 596 N.W.2d 749, 754–55 (Wis. 1999), so the Wiscon-
sin Court of Appeals addressed Flint’s double jeopardy claim
under Strickland v. Washington, 466 U.S. 668, 687 (1984), which
requires a showing that the attorney’s performance was both
deﬁcient and prejudicial.
    Flint failed to satisfy Strickland. The Wisconsin Court of
Appeals was “satisﬁed that the trial court properly exercised
its discretion” in calling a mistrial, analyzing the manifest ne-
cessity standard from Washington under Strickland’s prejudice
prong. Flint, that court held, “assert[ed] an unsupported
claim of prejudice from counsel’s failure to move for dismissal
based on double jeopardy.” Although the ﬁrst trial judge did
not expressly consider a curative instruction, “that does not
mean he did not consider it.” Even then, “that avenue ‘will
not necessarily remove the risk of bias that may be created by
improper argument.’” (quoting Washington, 434 U.S. at 513).
Recognizing that Washington requires great deference to a trial
court’s discretion, the Wisconsin Court of Appeals concluded
that a motion to dismiss on double jeopardy grounds “likely
would have failed.” The court reasoned that “[a]n attorney is
not ineﬀective for failing to make meritless arguments.” And
“‘a failure to challenge a correct trial court ruling cannot

    1 The Court of Appeals explained that it “use[d] ‘forfeiture,’ rather
than ‘waiver,’” in accordance with State v. Ndina, 761 N.W.2d 612, 620
(Wis. Ct. App. 2009).
No. 20-3165                                                    7

establish’ prejudice.” (alteration omitted) (quoting State v.
Ziebart, 673 N.W.2d 369, 375 (Wis. Ct. App. 2003)).
    With his other claims rejected, Flint unsuccessfully peti-
tioned for discretionary review by the Wisconsin Supreme
Court.
                               B
     Proceeding pro se, Flint petitioned for a writ of habeas
corpus in federal district court under 28 U.S.C. § 2254. The
state moved to dismiss, and the district court appointed coun-
sel. Flint then amended his petition, and the state again
moved to dismiss, arguing that procedural default precluded
consideration of Flint’s double jeopardy claim. That doctrine,
in part, precludes a federal court from reaching the merits of
a habeas petition when the state court decision rests on an ad-
equate and independent state law ground. See Thomas v. Wil-
liams, 822 F.3d 378, 384 (7th Cir. 2016). For the state, Flint’s
forfeiture of his double jeopardy claim under Mink was such
a ground.
    The district court rejected Flint’s contention. According to
that court, application of the Mink rule here fell under Lee v.
Kemna, which held that in rare instances the “exorbitant ap-
plication of a generally sound rule” may render a state
ground inadequate to foreclose federal habeas review. 534
U.S. 362, 376 (2002). Still, Flint’s habeas petition failed. In a
separate order, the district court concluded that the Wisconsin
Court of Appeals reasonably applied federal law—here, the
Supreme Court’s decision in Washington—when deciding
Flint’s double jeopardy claim. Although the district court
would not have granted a mistrial had it presided over Flint’s
ﬁrst trial, AEDPA’s stringent standard required denial of his
8                                                             No. 20-3165

habeas petition. Flint received a certiﬁcate of appealability,
and his case came to this court. 2
                                     II
    We begin with the threshold issue of procedural default,
which we review de novo. Clemons v. Pﬁster, 845 F.3d 816, 819
(7th Cir. 2017). The state contends the district court erred
when it held that Flint did not procedurally default his double
jeopardy claim. To the state, the Mink forfeiture rule suﬃces
as an adequate and independent state law ground, precluding
our review. Flint disagrees. We are satisﬁed that procedural
default does not bar our consideration of this issue.
    Federal habeas courts cannot review state court judgments
that rested upon adequate and independent state grounds.
E.g., Davila v. Davis, 137 S. Ct. 2058, 2064 (2017). A ground is
adequate if it is “ﬁrmly established and regularly followed.”
Beard v. Kindler, 558 U.S. 53, 60 (2009) (internal quotation
marks omitted). And a ground is independent “if it does not
depend on the merits of the petitioner’s claim.” Triplett v.
McDermott, 996 F.3d 825, 829 (7th Cir. 2021); see Stewart v.
Smith, 536 U.S. 856, 860 (2002) (per curiam). As “an important
‘corollary’ to the exhaustion requirement,” Davila, 137 S. Ct.
at 2064 (quoting Dretke v. Haley, 541 U.S. 386, 392 (2004)), the
adequate and independent state ground bar ensures a proper
respect for comity. “When a federal habeas court releases a

    2 The district court granted Flint a certificate of appealability based on

his double jeopardy claim but did not mention procedural default. Be-
cause we may affirm the denial of habeas relief on any ground in the rec-
ord, Small v. Endicott, 998 F.2d 411, 414 (7th Cir. 1993), we nevertheless
consider whether Flint has procedurally defaulted his double jeopardy
claim. See Gatewood v. United States, 979 F.3d 391, 394 (6th Cir. 2020), cert.
denied, No. 20-1233 (U.S. June 21, 2021).
No. 20-3165                                                     9

prisoner held pursuant to a state court judgment that rests on
an independent and adequate state ground, it renders ineﬀec-
tive the state rule just as completely as if [the Supreme] Court
had reversed the state judgment on direct review.” Coleman v.
Thompson, 501 U.S. 722, 730 (1991), holding modiﬁed by Martinez
v. Ryan, 566 U.S. 1, 9–15 (2012).
    Even still, the Supreme Court said in Lee that a “limited
category” exists of “exceptional cases in which exorbitant ap-
plication of a generally sound rule renders the state ground
inadequate to stop consideration of a federal question.” 534
U.S. at 376; see Walker v. Martin, 562 U.S. 307, 316 n.4 (2011)
(noting same). In Lee, a defendant moved unsuccessfully for a
continuance during trial after his “alibi witnesses left the
courthouse” on the day of their planned testimony. 534 U.S.
at 369. The Court held that the state court’s application of the
formal continuance motion rules was inadequate to bar fed-
eral habeas review, so it remanded for reconsideration on the
merits. Id. at 381–83, 387–88.
    “Three considerations, in combination,” led the Court to
that conclusion in Lee. Id. at 381. First, “when the trial judge
denied Lee’s motion, he stated a reason that could not have
been countered by a perfect motion for continuance.” Id. That
“[t]he judge said he could not carry the trial over until the next
day because he had to be with his daughter in the hospital”
and “that another scheduled trial prevented him from
concluding Lee’s case on the following business day” were
reasons that no perfect motion for a continuance could sur-
mount. Id. Second, “no published Missouri decision direct[ed]
ﬂawless compliance with” the rules applied “in the unique
circumstances [that] case present[ed]—the sudden, unantici-
pated, and at the time unexplained disappearance of critical,
10                                                 No. 20-3165

subpoenaed witnesses on what became the trial’s last day.”
Id. at 382 (footnote omitted). Third, “and most important,
given the realities of trial, Lee substantially complied with
Missouri’s key Rule.” Id. (internal citations and quotation
marks omitted). “Under the special circumstances so com-
bined,” the Court concluded, “no adequate state-law ground
hinder[ed] consideration of Lee's federal claim.” Id. at 387
(footnote omitted).
    Guided by the Court’s considerations in Lee, we hold that
Flint has met that case’s high bar. Recall that under Mink, a
defendant in Wisconsin state court “must move for dismissal
on double jeopardy grounds to avoid waiver” when tried
again for the same crime. 429 N.W.2d at 102. Applying that
rule, the Wisconsin Court of Appeals concluded that Flint’s
failure to move to dismiss the second trial on double jeopardy
grounds meant that he forfeited that argument on direct ap-
peal and triggered review under the ineﬀective assistance of
counsel framework.
    At ﬁrst glance, Flint appears to have procedurally de-
faulted his double jeopardy claim. “[W]hen a state refuses to
adjudicate a petitioner’s federal claims because they were not
raised in accord with the state’s procedural rules, that will
normally qualify as an independent and adequate state
ground for denying federal review.” Woods v. Schwartz, 589
F.3d 368, 373 (7th Cir. 2009). And forfeiture under state law is
almost always such a ground. See Smith v. Winters, 337 F.3d
935, 937 (7th Cir. 2003).
   But under Lee’s ﬁrst consideration, this case is diﬀerent.
The second trial judge raised Flint’s double jeopardy issue sua
sponte. Requiring a formal motion here—orally or in writ-
ing—to avoid forfeiture would be unnecessary: there is not
No. 20-3165                                                                11

“any indication that formally perfect compliance with” the
Mink rule “would have changed the trial court’s decision.”
Lee, 534 U.S. at 387. 3 True, the second trial judge told Flint’s
counsel that she would need to procure a transcript to pursue
a double jeopardy motion, and it appears she did not. Yet
relevant portions of the transcript found their way into the
second trial judge’s hands. Upon reviewing the excerpts and
explaining his reasoning on the merits, that judge “was not
apprehensive about retrying this case.” The lack of a formal
motion under Mink, then, does not appear to have aﬀected the
outcome of the double jeopardy issue. See id. at 381. So the
ﬁrst consideration favors Flint.
    As does the second consideration—no published Wiscon-
sin decision directed ﬂawless compliance with the Mink rule
“in the unique circumstances this case presents.” Lee, 534 U.S.
at 382. We located no published Wisconsin decision applying
the rule of Mink when a trial court raises double jeopardy on
its own. The state can point only to an analogous case citing,
though not applying, Mink in related, though not similar, cir-
cumstances. See, e.g., State v. Koller, 635 N.W.2d 838, 852 n.5
(Wis. Ct. App. 2001) (citing Mink in a footnote to support hold-
ing that a defendant waived his multiplicity objection to the
indictment), holding modiﬁed by State v. Schaefer, 668 N.W.2d
760, 775 (Wis. Ct. App. 2003). That is not enough. To be sure,

    3 The state also faults the district court for “incorrectly” assuming that

Flint could have moved to dismiss based on double jeopardy grounds
“during his second trial.” Flint disputes that assertion and responds that,
under Wisconsin law, a trial begins when jeopardy attaches, so his hypo-
thetical motion would have been timely had it been filed. We need not
decide who has the better of this argument, as Flint’s motion is hypothet-
ical. Because the second trial judge addressed that issue sua sponte, Flint’s
failure to file a motion ultimately did not affect the outcome here.
12                                                    No. 20-3165

“rarely, if ever, will there be a case whose speciﬁc and unique
facts have previously been presented to a higher court.” Whit-
ley v. Ercole, 642 F.3d 278, 290 (2d Cir. 2011) (internal quotation
marks omitted). But the “predicament” here—forfeiture of a
double jeopardy claim on direct appeal after a trial judge
raised it sua sponte—closely matches the “predicament” that
animated the Court’s holding in Lee, 534 U.S. at 382. That
case’s second consideration also favors Flint.
    And so does the third. Flint “substantially complied” with
the Mink rule. Id. at 382. Even without a formal double jeop-
ardy motion, Flint’s counsel debated the merits of the ﬁrst
trial judge’s mistrial declaration once that issue came up in
the second trial. As Lee counsels, we must take account of the
“realities of trial.” Id. Making Flint’s counsel ﬁle a formal mo-
tion when the trial judge already raised the issue sua sponte
would elevate form over substance and impose an impractical
rigidity upon the inherent ﬂuidity of trial. And because Lee
instructs that we consider the “purpose” of the rule at issue,
id. at 387, we also take Mink on its own terms. There, the Wis-
consin Court of Appeals listed “[t]wo reasons oﬀered by the
[Wisconsin Supreme Court] for declining to address” claims
like double jeopardy that were ﬁrst made on appeal: “(1) the
availability of a remedy in the trial court by amendment or
dismissal of the charges; and (2) a record which fails to pro-
vide the appellate court with the informed consideration of
the trial judge.” Mink, 429 N.W.2d at 102 (citing Maclin v. State,
284 N.W.2d 661, 665 (Wis. 1979)). To these interests, the state
adds two more of its own—creating a better record and pre-
serving judicial resources—furthered by application of the
Mink rule to Flint’s claim. Cf. Lee, 534 U.S. at 366.
No. 20-3165                                                    13

    These are easily dispatched. As for the ﬁrst purpose of the
Mink rule, the remedy of dismissal on double jeopardy
grounds was available to, but rejected by, the second trial
judge. Creation of a record, the latter purpose discussed in
Mink, dovetails with the state’s contention that a formal mo-
tion would have resulted in a better one. Of course, most legal
issues are better resolved with more deliberation, so this point
is well taken. Cf. United States v. Nixon, 901 F.3d 918, 921 (7th
Cir. 2018). But the second trial judge thoroughly explained his
rationale for permitting Flint’s retrial, and he did so with tran-
script in hand. We are also unpersuaded by the state’s asser-
tion that applying Mink to Flint’s case saves judicial resources.
If anything, those resources were largely spared, as the
double jeopardy issue arose on the ﬁrst day of jury selection.
Because that judge raised the issue on his own, substantial
compliance with the rule of Mink, and satisfaction of its prin-
cipal purposes, occurred here. See Lee, 534 U.S. at 382–86; cf.
Ndina, 761 N.W.2d at 620 (“The purpose of the ‘forfeiture’ rule
is to enable the circuit court to avoid or correct any error with
minimal disruption of the judicial process, eliminating the
need for appeal.” (footnote omitted)). Lee’s third considera-
tion trends towards Flint.
    In sum, Flint has not procedurally defaulted his double
jeopardy claim. Application of Mink’s forfeiture rule here is
one of the exceedingly rare cases falling under Lee, allowing
us to review Flint’s habeas petition.
                               III
                                A
    We turn now to AEDPA. A federal court cannot grant a
state prisoner’s habeas petition unless the state court’s merits
14                                                    No. 20-3165

adjudication “resulted in a decision that was contrary to, or in-
volved an unreasonable application of, clearly established Fed-
eral law, as determined by the Supreme Court of the United
States.” 28 U.S.C. § 2254(d)(1) (emphases added). This provi-
sion “reﬂects the view that habeas corpus is a ‘guard against
extreme malfunctions in the state criminal justice systems,’
not a substitute for ordinary error correction through appeal.”
Harrington v. Richter, 562 U.S. 86, 102–03 (2011) (quoting Jack-
son v. Virginia, 443 U.S. 307, 332 n.5 (1979) (Stevens, J., concur-
ring in judgment)). In applying AEDPA, we measure a state
prisoner’s habeas petition against the last reasoned state-
court decision on the merits—here, the Wisconsin Court of
Appeals’ decision denying Flint’s direct appeal. Wilson v.
Sellers, 138 S. Ct. 1188, 1192 (2018). To grant the petition, we
must conclude that the state court unreasonably applied Su-
preme Court precedent, not our own. Glebe v. Frost, 574 U.S.
21, 24 (2014) (per curiam) (“[C]ircuit precedent does not con-
stitute ‘clearly established Federal law, as determined by the
Supreme Court.’” (quoting 28 U.S.C. § 2254(d)(1))). “If this
standard is diﬃcult to meet, that is because it was meant to
be.” Richter, 562 U.S. at 102.
    According to Flint, AEDPA does not apply here. Its defer-
ential standard of review arises only for claims “adjudicated
on the merits in State court proceedings,” 28 U.S.C. § 2254(d),
which Flint contends did not occur. “An adjudication on the
merits,” Flint reminds us, “is perhaps best understood by stat-
ing what it is not: it is not the resolution of a claim on proce-
dural grounds.” Muth v. Frank, 412 F.3d 808, 815 (7th Cir.
2005). Because the Wisconsin Court of Appeals treated Flint’s
forfeited double jeopardy claim as one for ineﬀective assis-
tance of counsel, Flint claims that court did not render an ad-
judication on the merits of that double jeopardy claim.
No. 20-3165                                                    15

     We see it differently. Even though the Wisconsin Court of
Appeals resolved Flint’s forfeited double jeopardy claim un-
der the ineffective assistance of counsel framework, that court
still adjudicated the merits of the claim, concluding it would
have failed in its own right. In determining the ambit of
AEDPA deference, “[a] judgment is normally said to have
been rendered ‘on the merits’ only if it was ‘delivered after
the court … heard and evaluated the evidence and the parties’
substantive arguments.’” Johnson v. Williams, 568 U.S. 289, 302
(2013) (quoting BLACK’S LAW DICTIONARY 1199 (9th ed. 2009)
(emphasis omitted)). But “[i]f a federal claim is rejected as a
result of sheer inadvertence, it has not been evaluated based
on the intrinsic right and wrong of the matter,” and thus
AEDPA deference does not apply. Id. at 303; see Brady v.
Pfister, 711 F.3d 818, 825 (7th Cir. 2013) (explaining same).
    Here, resolution of Flint’s ineffective assistance of counsel
claim turned on the intrinsic right or wrong of his double
jeopardy claim, so AEDPA applies. For starters, Flint’s double
jeopardy claim formed a core part of his argument on appeal,
even if it was ultimately reviewed within the Strickland frame-
work. In that way, the Wisconsin Court of Appeals heard and
evaluated his argument on double jeopardy within Strick-
land’s first prong of prejudice—and it disagreed. That court
was “satisfied that the trial court properly exercised its discre-
tion” as to the first trial judge’s mistrial declaration, explain-
ing that a correct trial ruling cannot be prejudicial. Put an-
other way, Flint’s double jeopardy motion “likely would have
failed,” and “[a]n attorney is not ineffective for failing to make
meritless arguments.” Going beyond mere procedure, the
Wisconsin Court of Appeals rendered a conclusion as to the
merits of Flint’s double jeopardy claim. We must accord its
decision deference.
16                                                    No. 20-3165

    This is not to say that a state court’s resolution of an inef-
fective assistance of counsel claim always entails a merits ad-
judication of the underlying federal constitutional claim. In
Ashburn v. Korte, it did not. 761 F.3d 741, 751 (7th Cir. 2014)
(“This case seems to fit []the scenario in which the presump-
tion [of AEDPA deference] is overcome because the state
court, in rejecting Ashburn’s ineffective assistance of counsel
claim, relied solely on the Illinois Speedy Trial Act and made
no mention of the federal constitutional right to a speedy
trial.”). But in Murdock v. Dorethy, it did. 846 F.3d 203, 209 (7th
Cir. 2017) (“[R]egardless of whether the Illinois courts ana-
lyzed his claim explicitly under the Strickland framework or
as a standalone suppression issue, Petitioner’s claim has been
‘adjudicated on the merits’ and AEDPA deference applies.”).
And in Sturgeon v. Chandler, it did as well—although that
case’s posture was a bit murkier. 552 F.3d 604, 612 (7th Cir.
2009) (explaining that “the merits were effectively reached”
for a federal due process claim because the state court ana-
lyzed another issue—competency to stand trial—with the
same standard when resolving petitioner’s ineffective assis-
tance claim).
    In the end, whether a federal constitutional claim received
an adjudication on the merits within a state ineffective assis-
tance of counsel claim turns on the state court’s evaluation of
the intrinsic right or wrong of that federal claim. The Wiscon-
sin Court of Appeals here concluded that Flint failed Strick-
land’s prejudice prong because his double jeopardy motion
would have been meritless. That is an adjudication on the
merits under AEDPA, triggering deference.
No. 20-3165                                                    17

                                B
    With AEDPA deference in mind, we consider the core of
Flint’s argument in this appeal: that the Wisconsin Court of
Appeals unreasonably applied the Supreme Court’s decision
in Arizona v. Washington when adjudicating his double jeop-
ardy claim. Cf. Bell v. Cone, 535 U.S. 685, 694 (2002) (explaining
that a federal court “may grant relief under the ‘unreasonable
application’ clause if the state court correctly identifies the
governing legal principle from [Supreme Court] decisions but
unreasonably applies it to the facts of the particular case”).
The district court denied Flint’s petition, and we review that
denial de novo. Kidd v. Gomez, 2 F.4th 677, 679 (7th Cir. 2021).
    Under AEDPA, however, Flint’s burden is still a heavy
one. “The question under AEDPA is not whether a federal
court believes the state court’s determination was incorrect
but whether that determination was unreasonable—a sub-
stantially higher threshold.” Schriro v. Landrigan, 550 U.S. 465,
473 (2007). Accordingly, “[w]e must deny the writ if we can
posit arguments or theories that could have supported the
state court’s decision, and if fairminded jurists could disagree
about whether those arguments or theories are inconsistent
with Supreme Court holdings.” Kidd v. Lemke, 734 F.3d 696,
703 (7th Cir. 2013).
    In Washington, the Supreme Court considered the double
jeopardy protection after a mistrial based on an “improper
and prejudicial comment” in a defense counsel’s opening
statement—the same circumstance as here. 434 U.S. at 498.
The Court, after detailing the importance of the double jeop-
ardy safeguard, nevertheless confirmed that “retrial is not au-
tomatically barred when a criminal proceeding is terminated
without finally resolving the merits of the charges against the
18                                                   No. 20-3165

accused.” Id. at 505. Although a defendant possesses a “val-
ued right to have the trial concluded by a particular tribunal,”
there also exists a “public interest in affording the prosecutor
one full and fair opportunity to present his evidence to an im-
partial jury.” Id. (footnote omitted). To take advantage of that
opportunity, a “heavy” burden must be met: “The prosecutor
must demonstrate ‘manifest necessity’ for any mistrial de-
clared over the objection of the defendant.” Id.; see United
States v. Jorn, 400 U.S. 470, 485 (1971) (plurality opinion)
(“[M]anifest necessity stands as a command to trial judges not
to foreclose the defendant’s option until a scrupulous exercise
of judicial discretion leads to the conclusion that the ends of
public justice would not be served by a continuation of the
proceedings.”).
    A “necessity,” though, “cannot be interpreted literally.”
Washington, 434 U.S. at 506. Courts must “assume that there
are degrees of necessity and [] require a ‘high degree’ before
concluding that a mistrial is appropriate.” Id. (footnote omit-
ted). In Washington, that high degree existed. Id. at 516. Even
though the Court “recognize[d] that the extent of the possible
bias cannot be measured,” and “that some trial judges might
have proceeded with the trial after giving the jury appropriate
cautionary instructions,” it nevertheless explained that “the
overriding interest in the evenhanded administration of jus-
tice requires that [the Court] accord the highest degree of re-
spect to the trial judge’s evaluation of the likelihood that the
impartiality of one or more jurors may have been affected by
the improper comment.” Id. at 511. This conclusion made
sense given the “compelling institutional considerations mil-
itating in favor of appellate deference to the trial judge’s eval-
uation,” which included: seeing and hearing jurors during
voir dire, possessing familiarity with the evidence and larger
No. 20-3165                                                       19

case, and listening to the tone of argument as well as witness-
ing juror reactions. Id. at 513–14. In the end, the trial judge was
simply in a better position to make the mistrial determination,
so the Court owed deference. Id. at 514; see Renico v. Lett, 559
U.S. 766, 774 (2010) (reiterating the deferential standard of
Washington in the context of a deadlocked jury).
    But that deference was not, and is not, entirely dispositive.
Washington cautioned that the “constitutionally protected in-
terest” of a defendant “is inevitably affected by any mistrial
decision.” 434 U.S. at 514. Therefore, “to ensure that this in-
terest is adequately protected, reviewing courts have an obli-
gation to satisfy themselves that, in the words of Mr. Justice
Story, the trial judge exercised ‘sound discretion’ in declaring
a mistrial.” Id. “[I]f a trial judge acts irrationally or irresponsi-
bly,” the Court said, then “his action cannot be condoned.” Id.
In Washington, though, the trial judge soundly exercised his
discretion, ensuring that “the mistrial order [was] supported
by the ‘high degree’ of necessity which is required in a case of
this kind.” Id. at 516. As a result, the Court deferred.
    So too must we defer to the mistrial declaration in this
case—especially under AEDPA. The question here “is not
whether the trial judge should have declared a mistrial.” Lett,
559 U.S. at 772. “It is not even whether” its decision would be
reversible under “the applicable standard on direct review.”
Id. “The question under AEDPA is instead whether the deter-
mination” of the Wisconsin Court of Appeals “was ‘an unrea-
sonable application of … clearly established Federal law.’” Id.
(quoting 28 U.S.C. § 2254(d)(1)). In that sense, our review in-
volves two layers of deference: the ﬁrst to a trial court judge’s
mistrial declaration under Washington, and the second to a
state court judgment under AEDPA. Given this dual
20                                                 No. 20-3165

deference, we cannot conclude the Wisconsin Court of Ap-
peals unreasonably applied that case in adjudicating Flint’s
double jeopardy claim. See Yarborough v. Alvarado, 541 U.S.
652, 664 (2004) (“The more general the rule, the more leeway
courts have in reaching outcomes in case-by-case determina-
tions.”).
    Start with the deference owed to the mistrial declaration.
In her opening statement, Flint’s counsel mentioned that Flint
spoke to police—“thinking that he’s being cooperative”—and
tells them that he and Cooper (the initial suspect) were “child-
hood friends.” That prompted the prosecutor to object and
move for a mistrial. For the prosecutor, Flint’s counsel intro-
duced inadmissible hearsay because indications of coopera-
tiveness with police would be helpful to Flint. The ﬁrst trial
judge agreed, largely accepting the prosecutor’s rationale.
Like the district court, we have some doubt about that conclu-
sion. That ﬁrst trial judge twice instructed the jurors that
“opening statements are not evidence.” A curative instruc-
tion, though not expressly considered, could have mitigated
the prejudicial eﬀect of any hearsay. Cf. Washington, 434 U.S.
at 511, 513. And to Flint, his counsel’s reference to hearsay on
a tangential matter was not prejudicial.
    Yet as the Court did in Washington, we begin “from the
premise that defense counsel’s comment was improper and
may have aﬀected the impartiality of the jury.” Id. at 511. The
Wisconsin Court of Appeals’ decision, as well as Flint’s argu-
ment in that court, make clear that the impropriety of his
counsel’s statements was not in dispute under state law. In-
stead, what came under appellate scrutiny was the prejudicial
eﬀect of these statements. Although the ﬁrst trial judge did
not consider a curative instruction or even other remedial
No. 20-3165                                                      21

measures, Washington teaches that such actions “will not nec-
essarily remove the risk of bias that may be created by im-
proper argument.” Id. at 513. So a trial judge “must have the
power to declare a mistrial in appropriate cases” because
“[t]he interest in orderly, impartial procedure would be im-
paired if he were deterred from exercising that power by a
concern that any time a reviewing court disagreed with his
assessment of the trial situation a retrial would automatically
be barred.” Id. Guided by Washington and informed by its
recognition of “compelling institutional considerations” best
understood by a trial judge, we must accord “special respect”
to the mistrial declaration in Flint’s ﬁrst trial, so long as it was
the result of an exercise of sound discretion. 434 U.S. at 510,
514.
    Looking through AEDPA’s lens—our second layer of def-
erence—the Wisconsin Court of Appeals reasonably applied
Washington in concluding that sound discretion was exercised
in this case. Two diﬀerent state trial judges determined that a
mistrial was necessary, even if neither mentioned the manifest
necessity standard by name. Cf. id. at 517 (“The state trial
judge’s mistrial declaration is not subject to collateral attack
in a federal court simply because he failed to ﬁnd ‘manifest
necessity’ in those words or to articulate on the record all the
factors which informed the deliberate exercise of his discre-
tion.” (footnote omitted)). The ﬁrst trial judge’s mistrial ra-
tionale may have been brief, but the second trial judge more
than made up for it, diligently walking the parties through its
reasoning step by step. As in Washington, there is no indication
that either trial judge “act[ed] irrationally or irresponsibly.”
Id. at 514. What is more, both trial judges here, like the trial
judge in Washington, “gave both defense counsel and the pros-
ecutor full opportunity to explain their positions on the
22                                                 No. 20-3165

propriety of a mistrial.” Id. at 515–16. At bottom, the Court in
Washington was “persuaded by the record that the trial
judge[s] acted responsibly and deliberately, and accorded
careful consideration to respondent’s interest in having the
trial concluded in a single proceeding.” Id. at 516. We are per-
suaded the same occurred here.
                              IV
   Washington exudes deference to trial judges, and AEDPA
requires deference to state court judgments. Together, those
principles resolve this appeal. We AFFIRM the district court’s
denial of Flint’s habeas petition.